

	

		II

		109th CONGRESS

		1st Session

		S. 78

		IN THE SENATE OF THE UNITED STATES

		

			January 24, 2005

			Mrs. Hutchison (for

			 herself, Mr. Brownback,

			 Mr. Cornyn, Mr.

			 Bunning, Mr. Burns,

			 Mr. Hagel, and Mr. Ensign) introduced the following bill; which was

			 read twice and referred to the Committee

			 on Finance

		

		A BILL

		To make permanent marriage penalty

		  relief.

	

	

		1.Short titleThis Act may be cited as the

			 Permanent Marriage Penalty Relief Act

			 of 2005.

		2.Repeal of sunset

			 on marriage penalty reliefTitle IX of the Economic Growth and Tax

			 Relief Reconciliation Act of 2001 (relating to sunset of provisions of such

			 Act) shall not apply to sections 301, 302, and 303 of such Act (relating to

			 marriage penalty relief).

		

